DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan Li-Te et al US 20200367095, hereinafter Pan, in view of Basu Mallick; Prateek et al US 10743155 B2, hereinafter Basu.
Regarding claims 1, 9 and 13, Pan teaches, a user equipment (UE) in a wireless communication system / a base station (BS) in a wireless communication system / a method of a user equipment (UE) in a wireless communication system, the UE/BS/method comprising: 
a transceiver configured to receive configuration information for transmit (TX) resource pools including at least one of a first set of resource pools or a second set of resource pools (Pan: [101], [103]-[104], teaches receiving sidelink grant (i.e. resource pool) associated with the HARQ feedback resource (i.e. first set) or without the HARQ feedback resource (i.e. second set). In 3GPP, grants or ), and 
a processor operably connected to the transceiver, the processor configured to: 
identify, at a radio resource control (RRC) sub-layer, the first and second set of resource pools based on a hybrid automatic repeat request (HARQ) feedback channel (Pan: [101], [103]-[104], see explanation above), 
determine, at the MAC sub-layer, whether the logical channel is configured with the HARQ feedback channel, and select, at the MAC sub-layer, a TX resource pool from the first set of resource pools based on a determination that the logical channel is configured with the HARQ feedback channel, wherein the transceiver is further configured to transmit the SL data based on the TX resource pool (Pan: [101] and [119], teaches logical channel data configured with HARQ is sent over sidelink grant with HARQ feedback resources. In 3GPP, MAC layer handles TX resource selection for logical channel (see also Pan [67]).
Pan does not expressly teach, select, at a medium access control (MAC) sub-layer, a logical channel to transmit sidelink (SL) data, wherein the logical channel includes a highest priority among multiple logical channels using a logical channel prioritization (LCP) function.
 select, at a medium access control (MAC) sub-layer, a logical channel to transmit sidelink (SL) data, wherein the logical channel includes a highest priority among multiple logical channels using a logical channel prioritization (LCP) function (Basu: col. 15, l.25-60, teaches selecting a logical channel with highest priority by the MAC layer LCP function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s method/UE/BS to include selecting, at a medium access control (MAC) sub-layer, a logical channel to transmit sidelink (SL) data, wherein the logical channel includes a highest priority among multiple logical channels using a logical channel prioritization (LCP) function.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of sidelink data transmission for improved transmission of vehicular and other data by a vehicular mobile terminal (Basu: col.1 l.5-11).
Regarding claim 9, claim recites identical features with respect to a base station representing a transmit side. Therefore, it is subjected to the same rejection. 
Regarding claims 2, 10 and 14, Pan, in view of Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1, 9 and 13.
Pan further teaches, wherein the first set of resource pools includes resources for the HARQ feedback channel and the second set of resource pools does not include resources for the HARQ feedback channel (Pan: [101], [103]-[104], see explanation above in claim 1 rejection).
Regarding claims 3, 11 and 15, Pan, in view of Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1, 9 and 13.
Pan further teaches, wherein the transceiver is further configured to receive SL bearer configuration information including SL logical channel configuration information. (Pan: [101], teaches UE receiving SLRB (SL Radio Bearer) configuration).
Regarding claims 4 and 16, Pan, in view of Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1 and 13.
Pan does not expressly teach, wherein the processor is further configured to select, at the MAC sub-layer, the logical channel based on the LCP function allocating a priority to determine a transmission order of the SL data.
However, in the same field of endeavor, Basu teaches, wherein the processor is further configured to select, at the MAC sub-layer, the logical channel based on the LCP function allocating a priority to determine a transmission order of the SL data. (Basu: col. 15, l.25-60, teaches selecting a logical channel based on priority by the MAC layer LCP function for transmitting SL data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s method/UE/BS to include wherein the processor is further configured to select, at the MAC sub-layer, the logical channel based on the LCP function allocating a priority to determine a transmission order of the SL data.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of sidelink data transmission for improved transmission of vehicular and other data by a vehicular mobile terminal (Basu: col.1 l.5-11).
Regarding claims 5 and 17, Pan, in view of Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1 and 13.
Pan further teaches, wherein the processor is further configured to select, at the MAC sub-layer, the TX resource pool from the second set of resource pools based on a determination that the logical channel is not configured with the HARQ feedback channel (Pan: “the data from the logical channel associated with 
Regarding claims 7 and 19, Pan, in view of Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1 and 13.
Pan further teaches, wherein the processor is further configured to enable a medium access control (MAC) sub-layer of the UE to: select the logical channel to transmit the SL data; determine whether the logical channel is configured with the HARQ feedback; and select the TX resource pool from the first set of resource pools (Pan: [119] “the data from the logical channel associated with HARQ feedback enabled may be selected if the sidelink grant is associated with a HARQ feedback resource.”).
Regarding claims 8, 12 and 20, Pan, in view of Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1, 9 and 13.
Pan further teaches, wherein: the TX resource pools are configured by a system information block (SIB); the TX resource pools are configured by a higher layer signal comprising a UE dedicated RRC message; or the TX resource pools are configured from pre-configured information. (Pan: [52], teaches SL configuration, which comprises TX resource configuration, is done via dedicated signaling, system information or pre-configuration).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Basu, and further in view of IDS Reference NPL R2-1913711 Huawei “Remaining issues on sidelink LCP procedure” 14–18 October, 2019, 3GPP TSG-RAN WG2 #107bis, hereinafter NPL-H.
Regarding claims 6 and 18, Pan, in view of Basu, teaches the method/UE/BS, as outlined in the rejection of claims 1 and 13.
Pan further teaches, indicate, to the MAC sub-layer of the UE, that the first set of resource pools includes resources for the HARQ feedback channel and the second set of resource pools does not include resources for HARQ feedback channel (Pan: [101] and [119], teaches logical channel data configured with HARQ is sent over sidelink grant with HARQ feedback resources. In 3GPP, MAC layer handles TX resource selection for logical channel (see also Pan [67]). As sidelink grant is handled at the RRC-layer, as explained in the claim 1 rejection, and TX resource for the logical channels is determined at the MAC layer, it is inherent that RRC layer forwards to the MAC layer the determined resources).
Pan does not expressly teach, wherein the processor is further configured to enable the RRC sub-layer of the UE to: sort the TX resource pools into the first set of resource pools and the second set of resource pools.
 wherein the processor is further configured to enable the RRC sub-layer of the UE to: sort the TX resource pools into the first set of resource pools and the second set of resource pools (NPL-H: page 3 “For mode 2, the UE itself knows the property values of each SL grant it selected based on sensing autonomously.”, teaches UE sorts out first and second SL grants. Page 3 “... it is the RRC that carries the property...”, confirms SL grant is handled in RRC layer, as also known in 3GPP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s method/UE to include wherein the processor is further configured to enable the RRC sub-layer of the UE to: sort the TX resource pools into the first set of resource pools and the second set of resource pools.
This would have been obvious because it would motivate one of ordinary skill in the art to provide handling of LCP restriction for In-Coverage (IC) and Out-of-Coverage (OOC) UEs for enhanced handling of sidelink data in 5G (NPL-H: Ch. 1 Introduction).



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee, U.S. Publication No. 20210127417 - DATA TRANSMISSION CONSIDERING FEEDBACK AND SIDELINK RESOURCE ALLOCATION.
Lee, Publication No. 20210127402 - METHOD AND APPARATUS FOR LOGICAL CHANNEL PRIORITIZATION IN WIRELESS COMMUNICATION SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472